NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                         June 11, 2009

                                            Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐3399



UNITED STATES OF AMERICA,                            Appeal from the United States District
                  Plaintiff‐Appellee,                Court for the Southern District of Illinois.

       v.                                            No. 07 CR 30030

BRANDON L. SINGLETON,                                Michael J. Reagan,
               Defendant‐Appellant.                  Judge.



                                          O R D E R

    On November 24, 2008, we issued a limited remand under United States v. Taylor, 520
F.3d 746 (7th Cir. 2008), asking the district court to inform us whether it wished to
resentence Brandon Singleton in light of Kimbrough v. United States, 552 U.S. 85 (2007).  See
United States v. Singleton, 548 F.3d 589 (7th Cir. 2008).  The district court has now advised us
that it is inclined to resentence Singleton.  Therefore, we VACATE Singleton’s sentence and
REMAND for resentencing.